Case: 19-11049     Document: 00515698133         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 7, 2021
                                  No. 19-11049                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Carlos Macedo-Benitez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-61-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Carlos Macedo-Benitez appeals his 63-month, within guidelines
   sentence for illegal reentry following removal. He contends that the district
   court erred by including 12 discretionary supervised release conditions in the
   written judgment that it failed orally to pronounce at sentencing. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11049       Document: 00515698133          Page: 2   Date Filed: 01/07/2021




                                     No. 19-11049


   Government asserts that the error was harmless. As a remedy, both parties
   seek remand to permit the district court orally to pronounce the previously
   unpronounced supervised release conditions. Because Macedo-Benitez had
   no opportunity to object to the unpronounced conditions, we review for
   abuse of discretion. See United States v. Gomez, 960 F.3d 173, 179 (5th Cir.
   2020).
            We agree that the district court abused its discretion by imposing the
   12 unpronounced discretionary supervised release conditions because the
   court did not orally adopt or confirm Macedo-Benitez’s review of any
   document listing those conditions. See United States v. Diggles, 957 F.3d 551,
   559–60 (5th Cir. 2020) (en banc), cert. denied, 2020 WL 6551832 (U.S. Nov.
   9, 2020) (No. 20-5836). “Where there is an actual conflict between the
   district court’s oral pronouncement of sentence and the written judgment,
   the oral pronouncement controls.” United States v. Mireles, 471 F.3d 551, 557
   (5th Cir. 2006) (citation omitted).        The remedy is correction of the
   nonconforming written judgment. See United States v. Illies, 805 F.3d 607,
   610 (5th Cir. 2015).
            Accordingly, we REMAND this case for the district court to amend
   its written judgment to conform with its oral pronouncement of Macedo-
   Benitez’s sentence.




                                          2